Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3544 Filed 12/22/20 Page 1 of 37




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER and DAREN WADE                      No. 2:20-cv-13134
 RUBINGH,
                                                  Hon. Linda V. Parker
               Plaintiffs,
   v.

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

              Defendants.

              THE CITY OF DETROIT’S MOTION TO DISMISS
                                        AND

                        FOR AN AWARD OF SANCTIONS
        The City of Detroit (the “City”) respectfully submits this Motion to Dismiss

Plaintiffs’ Complaint with Prejudice and with Sanctions.

        This Motion is supported by the accompanying Brief.

        Pursuant to Local Rule 7.1(a), on December 22, 2020, Counsel for the City

contacted Counsel for the Plaintiffs and explained the nature of this Motion and its
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3545 Filed 12/22/20 Page 2 of 37




legal bases and requested concurrence in the relief sought but the Plaintiffs did not

concur.

      WHEREFORE, for the foregoing reasons and the reasons stated in the

accompanying brief, the City of Detroit respectfully requests that this Court enter an

Order dismissing Plaintiffs’ Complaint with prejudice and requiring Plaintiffs and

their counsel to pay all costs and fees incurred by all Defendants and Intervenor-

Defendants.

 December 22, 2020                     Respectfully submitted,

                                       FINK BRESSACK

                                       By: /s/ David H. Fink
                                       David H. Fink (P28235)
                                       Darryl Bressack (P67820)
                                       Nathan J. Fink (P75185)
                                       Attorneys for City of Detroit
                                       38500 Woodward Ave., Ste. 350
                                       Bloomfield Hills, MI 48304
                                       Tel: (248) 971-2500
                                       dfink@finkbressack.com
                                       dbressack@finkbressack.com
                                       nfink@finkbressack.com

                                       CITY OF DETROIT
                                       LAW DEPARTMENT
                                       Lawrence T. Garcia (P54890)
                                       James D. Noseda (P52563)
                                       Attorneys for City of Detroit
                                       2 Woodward Ave., 5th Floor
                                       Detroit, MI 48226
                                       Tel: (313) 237-5037
                                       garcial@detroitmi.goc
                                       nosej@detroitmi.gov

                                          ii
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3546 Filed 12/22/20 Page 3 of 37




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER and DAREN WADE                  No. 2:20-cv-13134
 RUBINGH,
                                              Hon. Linda V. Parker
             Plaintiffs,
   v.

 GRETCHEN WHITMER, in her official
 capacity as Governor of the State of
 Michigan, JOCELYN BENSON, in her
 official capacity as Michigan Secretary of
 State and the Michigan BOARD OF STATE
 CANVASSERS,

             Defendants.

                      BRIEF IN SUPPORT OF
            THE CITY OF DETROIT’S MOTION TO DISMISS

                                    AND

                      FOR AN AWARD OF SANCTIONS
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3547 Filed 12/22/20 Page 4 of 37




                                         TABLE OF CONTENTS

INDEX OF AUTHORITIES..................................................................................... ii
CONTROLLING OR MOST APPROPRIATE AUTHORITIES .......................... vii
INTRODUCTION .....................................................................................................1
ARGUMENT .............................................................................................................6
  I. Applicable Legal Standards .............................................................................. 6
  I. The Complaint Should be Dismissed Because the Case is Moot..................... 7
  II. The Complaint Should be Dismissed Pursuant to the Doctrine of Laches
      10
  III. The Complaint Should be Dismissed Under Abstention Principles .............. 11
  IV. The Complaint Must be Dismissed Because Plaintiffs do not have
  Standing ................................................................................................................13
     A.       Plaintiffs Do Not Have Standing to Pursue Claims Under the Electors
              and Election Clauses ...............................................................................14
     B.       Plaintiffs Do Not Have Standing to Pursue Their Equal Protection, Due
              Process or Michigan Electoral Law Theories .........................................16
  V. The Complaint Should be Dismissed on its Lack of Merit ............................18
  VI. Plaintiffs and their Counsel Should be Sanctioned ........................................23
CONCLUSION ........................................................................................................25




                                                             i
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3548 Filed 12/22/20 Page 5 of 37




                                     INDEX OF AUTHORITIES

Cases
Am. Civil Rights Union v. Martinez-Rivera,
166 F. Supp. 3d 779 (W.D. Tex. 2015) ..................................................................17

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................6

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................6

Blachy v. Butcher, 221 F.3d 896 (6th Cir.2000) ......................................................13

Bodine v. Elkhart Cnty. Election Bd., 788 F.2d 1270 (7th Cir. 1986).....................19

Bognet v. Secretary Commonwealth of Pennsylvania,
980 F.3d 336 (3rd Cir., Nov. 13, 2020) ...................................................... 15, 16, 17

Bowyer v. Ducey, CV-20-02321, 2020 WL 7238261 (D. Ariz. Dec. 9, 2020) .......16

Breedlove v. Suttles, 302 U.S. 277 (1937),
overruled by Harper v. Virginia State Bd. of Elections, 383 U.S. 663 (1966) .......22

Carson v. Simon, 978 F.3d 1051 (8th Cir. 2020) .....................................................15

Chirco v. Crosswinds Communities, Inc., 474 F.3d 227 (6th Cir. 2007) ................10

Civil Rights Cases, 109 U.S. 3 (1883) .....................................................................22

Colorado River Water Conservation District v. United States,

 424 U.S. 800 (1976) ............................................................................................4, 11

Costantino v Detroit, No. 162245, 2020 WL 6882586 (Mich. Nov. 23, 2020) ........5

Courtney v. Smith, 297 F.3d 455 (6th Cir. 2002).....................................................13

Donald J. Trump for President, Inc v. Secy’ of State,
Mich. Court of Claims Case No. 20-000225-MZ,
Opinion and Order (Nov. 4, 2020) ............................................................................4



                                                          ii
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3549 Filed 12/22/20 Page 6 of 37




Donald J. Trump for President, Inc. v. Boockvar,
No. 4:20-CV-02078, 2020 WL 6821992 (M.D. Pa. Nov. 21, 2020), aff'd sub nom.
Donald J. Trump for President, Inc. v. Pennsylvania, No. 20-3371, 2020 WL
7012522 (3d Cir. Nov. 27, 2020) ...................................................................... 18, 22

Donald J. Trump for President, Inc. v. Secy of State,
No. 162320, 2020 WL 7315923 (Mich. Dec. 11, 2020) .....................................5, 12

Dred Scott v. Sandford, 60 U.S. 393 (1857) ............................................................22

Feehan v. Wisconsin Elections Comm'n, 20-CV-177,
2020 WL 7250219 (E.D. Wis. Dec. 9, 2020) .........................................................16

Feehan v. Wisconsin Elections Comm'n, No. 20-CV-1771, 2020 WL 7250219 (E.D.
  Wis. Dec. 9, 2020) ................................................................................................17

Frank v. Dana Corp., 547 F.3d 564 (6th Cir. 2008)..................................................6

Georgia Republican Party v. Secy of State of Georgia,
No. 20-14741, 2020 WL 7488181 (11th Cir. Dec. 21, 2020).................................17

Gleason v. Kincaid, 323 Mich. App. 308, 314; 917 N.W.2d 685 (2018)..................8

Hotze v. Hollins, 4:20-CV-03709, 2020 WL 6437668 (S.D. Tex. Nov. 2, 2020) ...15

Johnson v. Secy of State,
 No. 162286, 2020 WL 7251084 (Mich. Dec. 9, 2020) .......................................5, 13

King v. Whitmer,
No. CV 20-13134, 2020 WL 7134198 (E.D. Mich. Dec. 7, 2020) ......................3, 7

Korematsu v. United States,
323 U.S. 214 (1944); abrogated by Trump v. Hawaii, 138 S. Ct. 2392 (2018) .....22

Lance v. Coffman, 549 U.S. 437 (2007) ..................................................................15

Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992) ......................................................14

Martel v. Condos, No. 5:20-cv-131,
––– F.Supp.3d ––––, 2020 WL 5755289 (D. Vt. Sept. 16, 2020) ..........................17


                                                          iii
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3550 Filed 12/22/20 Page 7 of 37




Minn. Voters All. v. Ritchie, 720 F.3d 1029 (8th Cir. 2013)....................................19

Paher v. Cegavske, 457 F. Supp. 3d 919 (D. Nev. 2020) ........................................17

Plessy v. Ferguson, 163 U.S. 537 (1896), overruled by Brown v. Bd. of Ed. of
  Topeka, Shawnee Cty., Kan., 347 U.S. 483 (1954) .............................................22

Reynolds v. Sims, 377 U.S. 533 (1964) ............................................................. 18, 19

Sanderson v. HCA-Healthcare Co., 447 F.3d 873 (6th Cir. 2006) ...........................6

Stoddard v. City Elect Comm of the City of Detroit, Wayne County Circuit Court
  Case No. 20-014604-CZ, Opinion and Order (Nov. 6, 2020)................................5

Texas v Pennsylvania, No. 155 ORIG., 2020 WL 7296814 (U.S., Dec. 11, 2020) ..5

United States v. Hays, 515 U.S. 737 (1995) ............................................................18

Valley Forge Christian Coll. v. Americans United for Separation of Church and

   State, Inc., 454 U.S. 464 (1982) .................................................................... 14, 15

Wood v. Raffensperger,
No. 1:20-CV-04651, 2020 WL 6817513 (N.D. Ga. Nov. 20, 2020) ............... 16, 17

Statutes
28 U.S.C. § 1927 ......................................................................................................22
3 U.S.C. § 5 ................................................................................................................9
3 U.S.C. § 7 ................................................................................................................9
M.C.L. § 168.47 .........................................................................................................9
M.C.L. § 168.730 .....................................................................................................19
M.C.L. § 168.764a ............................................................................................ 19, 20
M.C.L. § 168.765(5) ......................................................................................... 19, 20
M.C.L. § 168.765a ...................................................................................................19
M.C.L. § 168.843 .......................................................................................................7
M.CL. § 168.832 ........................................................................................................7


                                                             iv
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3551 Filed 12/22/20 Page 8 of 37




M.CL. § 168.879 ........................................................................................................7
Other Authorities
U.S. Const. art. III, § 2 .............................................................................................12
Rules
Fed R. Civ. P. 12(b)(6)...............................................................................................5
Fed. R. Civ. P. 9(b) ....................................................................................................6




                                                            v
  Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3552 Filed 12/22/20 Page 9 of 37




                   STATEMENT OF THE ISSUES PRESENTED

  I.   Should the Complaint be dismissed because Plaintiffs do not have standing?

          The City answers: “Yes.”



 II.   Should the Complaint be dismissed under abstention principles?

          The City answers: “Yes.”


III.   Should the Complaint be dismissed based on laches?
          The City answers: “Yes.”



IV.    Should Plaintiffs’ counsel be ordered to pay sanctions pursuant to 28 U.S.C. §
       1927?
          The City answers “Yes”




                                           vi
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3553 Filed 12/22/20 Page 10 of 37




         CONTROLLING OR MOST APPROPRIATE AUTHORITIES
 Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976)
 Costantino v. Detroit et al, Wayne County Circuit Case No. 20-014780-AW

 Courtney v. Smith, 297 F.3d 455 (6th Cir. 2002)

 Donald J. Trump for President, Inc. v. Pennsylvania, No. 20-3371, 2020 WL
 7012522 (3d Cir. Nov. 27, 2020)

 King v. Whitmer, No. CV 20-13134, 2020 WL 7134198 (E.D. Mich. Dec. 7, 2020)
 Valley Forge Christian Coll. v. Americans United for Separation of Church and
 State, Inc., 454 U.S. 464 (1982)

 U.S. Const. art. III, § 2
 28 U.S.C. § 1927
 Fed. R. Civ. P. 9(b)




                                          vii
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3554 Filed 12/22/20 Page 11 of 37




                                  INTRODUCTION
       Plaintiffs and their counsel surely know that this case is built on lie upon lie,

 each easily disproven by basic objective facts. They know that their so-called experts

 rely on conspiracy theories to spew obviously flawed conclusions, based on junk

 science. But they choose to deliberately spread their falsehoods by filing them with

 this Court and not withdrawing them when given the opportunity (after the various

 Defendants sought concurrence). While one might be tempted to laugh at the

 absurdity of their claims, the point of these lawsuits is not to prevail. Certainly, no

 court in the free world would ever seriously entertain this nonsense. No, the point of

 all of these lawsuits was to sow doubt, to delegitimize the Biden presidency, to create

 space for people to press the President to declare martial law, and, perhaps, to

 fundraise from the millions who believe there must be some truth to these spurious

 allegations because they are included in court filings and “affidavits.”

       Some numbers put this in perspective:

    • Certified popular vote totals for Biden/Harris: 81,281,888 1
    • Certified popular vote totals for Trump/Pence: 74,223,2512
    • Michigan certified vote totals for Biden/Harris: 2,804,040 3

       1
           2020 Presidential Election Results & Electoral Map, USA Today,
 https://www.usatoday.com/elections/results/2020-11-03/presidential/?itm_
 source=oembed&itm_medium=news&itm_campaign=electionresults-
 home&itm_content=presidential (last visited December 22, 2020).
        2
          Id.
        3
          Id.


                                           1
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3555 Filed 12/22/20 Page 12 of 37




    • Michigan certified vote totals for Trump/Pence: 2,649,852 4
    • Electoral College votes committed to Biden/Harris: 3065
    • Electoral College votes committed to Trump/Pence: 2326
    • Post-elections lawsuits challenging election lost or dismissed: 59 7
    • Vote tally net change in Georgia’s three recounts: 891 for Trump 8
    • Vote tally net change in Wisconsin recount: 132 for Biden9
    • Vote tally net change in Antrim County hand count audit: 11 for Trump 10
    • Number of recounts requested by Trump in Michigan: 0
    • Percentage of Americans who reportedly believe the election lies: 36%11




       4
          Id.
       5
          Id.
        6
          Id.
        7
           Running tally which changes almost daily, and includes cases where the
 relief was denied, but case not yet formally dismissed.
        8
          David Wickert, Patricia Murphy and Mark Niesse, Georgia recount confirms
 Biden win, again, but Trump still battling, Atlanta Journal Constitution (December
 7, 2020), https://www.ajc.com/politics/election/georgia-recount-confirms-biden-
 win-again-but-trump-still-battling/OZGAOQCMKVFG7G43L5PSF3BNHM/.
        9
          Joe Biden gains votes in Wisconsin county after Trump-ordered recount,
 The Guardian, https://www.theguardian.com/us-news/2020/nov/28/joe-biden-
 gains-votes-in-wisconsin-county-after-trump-ordered-recount (last visited
 December 22, 2020).
        10
           Beth LeBlanc, Antrim County audit shows 12-vote gain for Trump, The
 DetroitNews,https://www.detroitnews.com/story/news/local/michigan/2020/12/17/
 antrim-county-audit-shows-12-vote-gain-trump/3938988001/             (last      visited
 December 22, 2020).
        11
            https://www.rasmussenreports.com/public_content/politics/elections/electi
 on_2020/most_say_mail_in_voting_worked_but_47_say_fraud_likely. According
 to the Rasmussen poll, 47% of likely voters say it is likely that Democrats stole votes
 or destroyed pro-Trump ballots in several states to ensure that Joe Biden would win.
 49% consider that unlikely. This includes 36% who say voter fraud was very likely.


                                           2
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3556 Filed 12/22/20 Page 13 of 37




    • Number of stabbings at pro-Trump white supremacist rally in D.C.: 412
    • Violent incidents by paid election fraud “investigators”: 313 14
    • Dollars raised by Sidney Powell based upon election lawsuits: undisclosed
    • Dollars raised off election lawsuits by Trump: at least $200 million.15
       The City has served Plaintiffs with a proposed Rule 11 Motion and intends to

 file that Motion at an appropriate time. But, for now, Plaintiffs’ counsel should be

 sanctioned under 28 U.S.C. § 1927 and ordered to pay the City of Detroit the costs,

 expenses, and attorneys’ fees incurred because of their conduct.

       The reasons for dismissal are straightforward and were explained by this

 Court in its December 7, 2020, Opinion and Order Denying Plaintiffs’ “Emergency

 Motion for Declaratory, Emergency, and Permanent Injunctive Relief.” King v.

 Whitmer, No. CV 20-13134, 2020 WL 7134198 (E.D. Mich. Dec. 7, 2020). There,

 this Court made numerous rulings, which not only applied to the denial of injunctive

 relief, but which also apply to dismissal.


       12
           https://www.washingtonpost.com/local/public-safety/enrique-tarrio-proud-
 boys-black-lives-matter-sign/2020/12/18/c056c05e-415a-11eb-8db8-395dedaaa03
 6_story.html.
        13
           Eric Miller, Fake ballots, Q Anon, and a Virginia senator: “Alarming”
 incident prompts gun charges for men outside Philly vote-counting center,
 MSN.com, https://www.msn.com/en-us/news/politics/fake-ballots-q-anon-and-a-
 virgi nia-senator-alarming-incident-prompts-gun-charges-for-men-outside-a-philly-
 vote-counting-center/ar-BB1aMpKA (last visited December 22, 2020).
        14
           US election: Texas ex-officer charged for botched conspiracy, BBC.com,
 (December 16, 2020), https://www.bbc.com/news/world-us-canada-55342288.
        15
            https://www.theguardian.com/us-news/2020/dec/19/trump-raised-200m-fr
 om-false-election-claims-what-happens-to-the-money-now?CMP=oth_b-aplnews_
 d-1.

                                              3
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3557 Filed 12/22/20 Page 14 of 37




       First, the Court ruled that Plaintiffs’ claims against Defendants (Governor

 Whitmer, Secretary of State Benson and the Board of State Canvassers) are barred

 by Eleventh Amendment immunity. Id. at *3-5. Second, the case is moot because,

 even by December 7, the time had “passed to provide most of the relief Plaintiffs

 request in their Amended Complaint” with the remaining relief “beyond the power

 of any court.” Id. at *5-6. Third, the case was barred by laches as of November 7

 because Plaintiffs “waited too long to knock on the Court’s door.” Id. at *6-7. Fourth,

 abstention is appropriate under the Colorado River doctrine16 because the same

 allegations and claims are being (and have been) litigated in Michigan state courts.

 Id. at *7-9. Fifth, the Plaintiffs did not have standing to pursue their purported claims

 under the Equal Protection or Elections/Electors clauses. Id. at *9-11.

       This Court’s Opinion and Order denying injunctive relief was entered on

 December 7. All subsequent court decisions relating to the election in Michigan have

 only lent further support for dismissal. As of December 7, the Michigan Court of

 Appeals had rejected the request for injunctive relief in Donald J. Trump for

 President, Inc v. Secy’ of State, Mich. Court of Claims Case No. 20-000225-MZ,

 Opinion and Order (Nov. 4, 2020) (Ex. 1). The Michigan Supreme Court had already

 denied the Application for Leave to Appeal from the denial of injunctive relief in the



       16
            Colorado River Water Conservation District v. United States, 424 U.S. 800
 (1976).

                                            4
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3558 Filed 12/22/20 Page 15 of 37




 Costantino matter. Costantino v Detroit, No. 162245, 2020 WL 6882586 (Mich.

 Nov. 23, 2020). The Michigan Third Judicial District had denied injunctive relief in

 Stoddard v. City Elect Comm of the City of Detroit, Wayne County Circuit Court

 Case No. 20-014604-CZ, Opinion and Order (Nov. 6, 2020) (Ex. 2). Since December

 7, the Michigan Supreme Court has rejected the Application for Appeal from the

 denial of injunctive relief in Donald J. Trump for President, Inc. v. Secy of State,

 No. 162320, 2020 WL 7315923 (Mich. Dec. 11, 2020). The Michigan Supreme

 Court also rejected the petition for extraordinary writs in Johnson v. Secy of State,

 No. 162286, 2020 WL 7251084 (Mich. Dec. 9, 2020). And, the U.S. Supreme Court

 rejected the lawsuit filed by the State of Texas. Texas v Pennsylvania, No. 155

 ORIG., 2020 WL 7296814, *1 (U.S., Dec. 11, 2020). 17

       Every attempt to overturn the election has been turned away by the judiciary.

 That is something we should all be proud of as Americans. There is no reason for a

 different result here. Nevertheless, Plaintiffs refuse to dismiss their case, continuing

 to use this Court to promote and profit from their false narrative. The case should be

 dismissed and Plaintiffs and their counsel should be severely sanctioned.


       17
          Since this Motion is being filed under Fed. R. Civ. P. 12(b)(6), the City is
 not including a rebuttal of the numerous falsehoods and outlandish claims in the
 Complaint. The City, however, relies on the rebuttals contained in its Response to
 Plaintiffs’ Emergency Motion for Declaratory, Emergency and Permanent
 Injunctive Relief. ECF No. 39. The City intends to file a Motion for Rule 11
 sanctions (after the safe harbor expires) laying out many of the intentional
 misrepresentations made by Plaintiffs in their filings in this case.

                                            5
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3559 Filed 12/22/20 Page 16 of 37




                                    ARGUMENT

  I.   Applicable Legal Standards
       Under Fed R. Civ. P. 12(b)(6), a court should dismiss a claim where a plaintiff

 fails to plead facts sufficient to state a claim upon which relief can be granted. A

 “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals

 of the elements of a cause of action, supported by mere conclusory statements, do

 not suffice.” Iqbal at 678. Allegations that are mere conclusions “are not entitled to

 the assumption of truth.” Id. Claims that are “conceivable” or “possible,” but not

 plausible, also fall short of the standard. Twombly at 570.

       In alleging fraud, a party must state with particularity the “circumstances

 constituting fraud.” Fed. R. Civ. P. 9(b). The complaint must “alert the defendants

 to the precise misconduct with which they are charged” to protect them “against

 spurious charges of immoral and fraudulent behavior.” Sanderson v. HCA-

 Healthcare Co., 447 F.3d 873, 877 (6th Cir. 2006) (internal quotations omitted). A

 complaint must “(1) specify the statements that the plaintiff contends were

 fraudulent, (2) identify the speaker, (3) state where and when the statements were

 made, and (4) explain why the statements were fraudulent.” Frank v. Dana Corp.,

 547 F.3d 564, 570 (6th Cir. 2008) (internal quotations omitted).



                                           6
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3560 Filed 12/22/20 Page 17 of 37




    I.        The Complaint Should be Dismissed Because the Case is Moot18
         As this Court held in its December 7 Opinion and Order, as of November 25,

 the date this case was filed, it was already moot. The operative Complaint asked the

 Court to:

         (a) order Defendants to decertify the results of the election; (b) enjoin
         Secretary Benson and Governor Whitmer from transmitting the
         certified election results to the Electoral College; (c) order Defendants
         “to transmit certified election results that state that President Donald
         Trump is the winner of the election”; (d) impound all voting machines
         and software in Michigan for expert inspection; (e) order that no votes
         received or tabulated by machines not certified as required by federal
         and state law be counted; and, (f) enter a declaratory judgment that
         mail-in and absentee ballot fraud must be remedied with a manual
         recount or statistically valid sampling.

 King, 2020 WL, at *5 (quoting ECF No. 6 at Pg ID 955-56, ¶ 233). However, the

 request was moot because by the time the Complaint was filed, “all 83 counties in

 Michigan had finished canvassing their results for all elections and reported their

 results … The State Board had certified the results of the 2020 General Election and

 Governor Whitmer had submitted the slate of Presidential Electors to the

 Archivists.” Id., at *6 (citing record and M.C.L. § 168.843). The time to request a

 special election had expired, as “had the time for requesting a recount for the office

 of President.” Id. (citing record and M.CL. §§ 168.831, 168.832 and § 168.879).




          Although the City does not repeat them here, the City full concurs with the
         18


 State’s arguments regarding Eleventh Amendment immunity.

                                            7
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3561 Filed 12/22/20 Page 18 of 37




       Michigan state courts have reached similar conclusions. As early as

 November 6, 2020, the Michigan Court of Claims determined that these challenges

 to the election were moot. In Donald J. Trump Inc. v Benson, supra, the plaintiffs

 sought an order in the Michigan Court of Claims that the “counting and processing

 of absentee votes cease immediately.” The court stated that:

       the complaint and emergency motion were not filed until approximately
       4:00 p.m. on November 4, 2020—despite being announced to various
       media outlets much earlier in the day. By the time this action was filed,
       the votes had largely been counted, and the counting is now complete.
       Accordingly, and even assuming the requested relief were available
       against the Secretary of State—and overlooking the problems with the
       factual and evidentiary record noted above—the matter is now moot, as
       it is impossible to issue the requested relief. See Gleason v Kincaid, 323
       Mich App 308, 314; 917 NW2d 685 (2018).

 Ex. 1. Donald J. Trump for President, Inc. and the other plaintiff delayed 24 days in

 perfecting their appeal, so the Michigan Court of Appeals looked at the mootness

 question anew, holding:

       Once the election results have been certified, “[a] candidate for office
       who believes he or she is aggrieved on account of fraud or mistake in
       the canvass or returns of the votes by the election inspectors may
       petition for a recount of the votes cast for that office in any precinct or
       precincts as provided by in this chapter.” MCL 168.862 ….

       Here, plaintiff filed its purportedly emergent application on November
       6, 2020, but did not perfect the filing until 11:21 p.m. on November 30,
       2020, when it filed its brief in support. The Wayne County Board of
       Canvassers certified the results of the November 3rd election on
       November 17, 2020, almost a full two weeks before plaintiff perfected
       the instant application. The Michigan Board of State Canvassers
       certified the presidential election results on November 23, 2020, a full
       week before plaintiff perfected its application. Plaintiff does not


                                           8
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3562 Filed 12/22/20 Page 19 of 37




       address whether the certification of the election result by the Board of
       State Canvassers had any impact on the viability of its suit below or on
       the viability of the instant application.
       Perhaps the reason for plaintiff failing to discuss the impact of the
       certification is because such action by the Michigan State Board of
       Canvassers clearly rendered plaintiff’s claims for relief moot. The
       Michigan State Board of Canvassers’ certification of the presidential
       election results and the legislative directive found in MCL 168.862,
       requires plaintiff to pursue its fraud allegations by way of a recount of
       the ballots cast in Wayne County. Because plaintiff failed to follow the
       clear law in Michigan relative to such matters, their action is moot.
       MCL 168.862.

 Ex. 3. 19 The Michigan Supreme Court rejected leave to appeal from the Court of

 Claims and Court of Appeals decisions.




       19
          Instead of immediately perfecting the appeal (by submitted the required
 application for leave to appeal), Donald J. Trump for President, Inc. went forum
 shopping in the Western District of Michigan, filing a new Complaint there as part
 of a group of election cases, where the plaintiffs submitted a notice of related action
 for a case assigned to Judge Robert Jonker, even though the supposedly related
 action clearly had no relation whatsoever to the post-election lawsuits. Donald J.
 Trump for President Inc. v. Secy’ of State, W.D. Mich. Case No. 20-cv-01083 (filed
 Nov 11, 2020). The gambit to choose their own judge failed and the cases were
 assigned to District Judge Janet T. Neff. Within days of the judicial reassignment,
 all of the plaintiffs in the Western District voluntarily dismissed their cases under
 Fed. R. Civ. P. 41(a)(1)(A). The filing by Donald J. Trump for President, Inc.,
 effectively conceded the case was being dismissed because it was mooted by the fact
 that the Wayne County Board of Canvassers had met. Even though the plaintiffs
 speciously asserted that the Board had refused to certify the election results (belied
 by the obvious fact that the certification occurred in open public session) they cannot
 deny that they stated they were dismissing because their request to enjoin
 certification by Secretary Benson, the Board of State Canvassers and the Wayne
 County Board of Canvassers was moot.


                                           9
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3563 Filed 12/22/20 Page 20 of 37




          Additional events which have transpired subsequent to this Court’s December

 7 Opinion have further mooted the case. The federal “safe harbor” provision

 regarding certification of electors by states passed on December 8. See 3 U.S.C. § 5.

 On December 14, Michigan’s presidential electors convened in Lansing. M.C.L. §

 168.47; 3 U.S.C. § 7. There, Michigan’s electors voted and confirmed that all

 Michigan electoral college votes were for Joe Biden. 20 Joe Biden defeated Donald

 Trump in the State of Michigan by 154,188 votes. On that same day, the Electoral

 College in all 50 states met and cast their votes. Joe Biden will be our next President

 and Kamala Harris will be our next Vice-President.

    II.        The Complaint Should be Dismissed Pursuant to the Doctrine of
               Laches
          Laches arises from a “(1) lack of diligence by the party against whom the

 defense is asserted, here the plaintiffs, and (2) prejudice to the party asserting the

 defense.” Chirco v. Crosswinds Communities, Inc., 474 F.3d 227, 231 (6th Cir.

 2007) (citation omitted)).

          All of Plaintiffs’ claims arise from allegations relating to supposed events

 which occurred well-before the election (including years before the election) or on

 the 3rd and 4th of November. If Plaintiffs had legitimate claims regarding Dominion

 Voting Systems, they could have brought those claims years ago. If Plaintiffs had



          https://www.mlive.com/politics/2020/12/michigan-casts-electoral-college-
          20


 votes-for-president-elect-joe-biden.html.

                                           10
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3564 Filed 12/22/20 Page 21 of 37




 legitimate claims relating to the processing and tabulation of ballots in Detroit, they

 could have brought the claims at the time. Instead of bringing the claims when they

 were timely (albeit still frivolous), they issued press releases and fundraised.

 Plaintiffs chose to wait until after the election had been certified. The claims cannot

 proceed.

    III.    The Complaint Should be Dismissed Under Abstention Principles
       The Colorado River doctrine counsels deference to parallel state court

 proceedings. Colorado River Water Conservation District v. United States, 424 U.S.

 800 (1976). While there is much extraneous noise in the Complaint, it is clear from

 the actual legal Counts that virtually all of the “factual” assertions actually relevant

 to the Counts relate to the processing and tabulation of ballots in Detroit, primarily

 at the TCF Center. See, e.g., Compl. ¶¶ 180-192, 206, 211, 213-228. The integrity

 of the process in Detroit has already been litigated in state court in active lawsuits

 (all of which denied any injunctive or declaratory relief based on the specious

 claims). The “facts” identified in the Counts—which are the only “facts” actually

 offered in support of the relief in the Counts—are claims that election officials: did

 not allow Republican challengers to observe the counting and processing of ballots;

 discriminated against Republican challengers; added “batches” of ballots; added

 voters to the Qualified Voter File; changed dates on ballots; altered votes on ballots;

 double counted ballots; violated ballot security; accepted “unsecured” ballots;



                                           11
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3565 Filed 12/22/20 Page 22 of 37




 counted ineligible ballots; and, failed to check ballot signatures. Besides their falsity,

 the one thing the allegations have in common is that they are based on claims raised

 in Michigan state courts. In fact, each and every one of those allegations is based on

 the allegations and “evidence” submitted in the Costantino matter. 21

       All of Plaintiffs’ claims (frivolous as they may be) are being (or have been)

 litigated in State Court. The fact that the Plaintiffs here may, incredibly enough, be

 making even more frivolous allegations than the litigants in Costantino does not

 change the fact that the same underlying issue—the integrity of the process

 employed in Detroit—is already in suit. The Wayne County Circuit Court has

 already decided that the claims were frivolous and not worthy of injunctive relief.

 The Michigan Court of Appeals and the Michigan Supreme Court reviewed the trial

 court’s decision on an expedited basis and did not disagree. The claims remain

 before Judge Kenny, which is the proper court to see them through to their inevitable

 dismissal with prejudice. The claims were also brought and rejected in: Donald J.

 Trump for President, Inc. v. Secy of State, 2020 WL 7315923 ; Stoddard v. City Elect




       21
          The other allegations in the Complaint are essentially offered to provide
 “support” for the central theory that there was somehow widespread fraud in Detroit
 that resulted in President Elect Biden receiving 154,000 more votes than Donald
 Trump in the State.


                                            12
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3566 Filed 12/22/20 Page 23 of 37




 Comm of the City of Detroit, 20-014604; and, Johnson v. Secy of State, No. 2020

 WL 7251084.22

    IV.     The Complaint Must be Dismissed Because Plaintiffs do not have
            Standing
     Article III of the United States Constitution restricts the jurisdiction of federal

 courts to actual “Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1. “To

 satisfy this ‘case-or-controversy’ requirement, ‘a plaintiff must establish three

 elements: (1) an injury in fact that is concrete and particularized; (2) a connection

 between the injury and the conduct at issue—the injury must be fairly traceable to

 the defendant's action; and (3) [a] likelihood that the injury would be redressed by a

 favorable decision of the Court.’” Courtney v. Smith, 297 F.3d 455, 459 (6th Cir.

 2002), quoting Blachy v. Butcher, 221 F.3d 896, 909 (6th Cir.2000).

     The first requirement—that plaintiffs establish an “injury in fact”—limits

 justiciability to those cases involving a well-defined injury to the plaintiff, which

 allows the parties to develop the necessary facts and seek responsive remedies. As

 the Supreme Court has repeatedly instructed, “[t]he requirement of ‘actual injury



       22
          Various pre-election lawsuits filed in Michigan made somewhat related
 claims against the Secretary of State: Cooper-Keel v. Benson, Mich. Court of Claims
 Case No. 20-000091-MM (filed May 20, 2020); Black v. Benson, Mich. Court of
 Claims Case No. 20-000096-MZ (filed May 26, 2020); Davis v Benson, Mich. Court
 of Claims Case No. 20-000099-MM (filed May 28, 2020); Election Integrity Fund
 v. Benson, Mich. Court of Claims Case No. 20-000169-MM; Ryan v. Benson, Mich.
 Court of Claims Case No. 20-000198-MZ (filed Oct. 5, 2020).

                                          13
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3567 Filed 12/22/20 Page 24 of 37




 redressable by the court’ . . . tends to assure that the legal questions presented to the

 court will be resolved, not in the rarified atmosphere of a debating society, but in a

 concrete factual context conducive to a realistic appreciation of the consequences of

 judicial action.” Valley Forge Christian Coll. v. Americans United for Separation of

 Church and State, Inc., 454 U.S. 464, 472 (1982) . To this end, the Supreme Court

 “repeatedly has rejected claims of standing predicated on the right, possessed by

 every citizen, to require that the Government be administered according to law.” Id.

 at 482–83. Moreover, the Court has “consistently held that a plaintiff raising only a

 generally available grievance about government—claiming only harm to his and

 every citizen's interest in proper application of the Constitution and laws, and

 seeking relief that no more directly and tangibly benefits him than it does the public

 at large—does not state an Article III case or controversy.” Lujan v. Defs. of Wildlife,

 504 U.S. 555, 573–74 (1992).

           A. Plaintiffs Do Not Have Standing to Pursue Claims Under the
              Electors and Election Clauses
       Count I of the Complaint purports to bring a claim under the Elections and

 Electors clause of the U.S. Constitution. But, the underlying “factual allegations”

 are the same “allegations” made throughout the Complaint: that Defendants

 supposedly failed to follow the Michigan Election Code, relating to election

 challengers and the processing and tabulation of ballots in Detroit. See, e.g., Compl.

 ¶ 180. Plaintiffs do not allege that their ballots were not counted or that they were


                                            14
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3568 Filed 12/22/20 Page 25 of 37




 not allowed to vote. Plaintiffs’ claim is precisely the type of claim that is “predicated

 on the right, possessed by every citizen, to require that the Government be

 administered according to law” that is insufficient to confer standing. See, e.g.,

 Valley Forge, 454 U.S. at 472.

       Plaintiffs reliance on Carson v. Simon is misplaced. Brief at 8, citing Carson

 v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020). Carson is an outlier that erroneously

 conflated candidates for electors with candidates for office based on a quirk of

 Minnesota law. Id. Meanwhile, the Supreme Court has been clear that citizens do

 not have Article III standing under the clauses. See, e.g., Lance v. Coffman, 549 U.S.

 437, 442 (2007) (Holding plaintiffs did not have standing because the “only injury

 plaintiffs allege is that the law—specifically the Elections Clause—has not been

 followed. This injury is precisely the kind of undifferentiated, generalized grievance

 about the conduct of government that we have refused to countenance in the past.”).

 And, all other courts ruling on similar challenges to the November 2020 general

 election have held that the expansion of standing in Carson v. Simon was

 unwarranted and that plaintiffs (citizens, electors, and candidate) do not have

 standing under the clause. See, e.g., Bognet v. Secretary Commonwealth of

 Pennsylvania, 980 F.3d 336 (3rd Cir., Nov. 13, 2020); Hotze v. Hollins, 4:20-CV-

 03709, 2020 WL 6437668 at *2 (S.D. Tex. Nov. 2, 2020); Wood v. Raffensperger,

 1:20-CV-04651, 2020 WL 6817513, at *5 (N.D. Ga. Nov. 20, 2020) (L. Lin Wood



                                            15
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3569 Filed 12/22/20 Page 26 of 37




 as plaintiff); Feehan v. Wisconsin Elections Comm'n, No. 20-CV-1771, 2020 WL

 7250219, at *12 (E.D. Wis. Dec. 9, 2020) (one of the three Sidney Powell, L. Lin

 Wood “Kraken” cases); Bowyer v. Ducey, CV-20-02321, 2020 WL 7238261 (D.

 Ariz. Dec. 9, 2020) (one of the three Sidney Powell, L. Lin Wood “Kraken” cases).

       Additionally, these particular Plaintiffs do not have standing for the claims,

 because they are actually purporting to bring claims that, if they could be brought,

 could only be brought by the Michigan Legislature. Plaintiffs are effectively seeking

 to enforce “rights” of that body, not rights that are particular to themselves. See, e.g.,

 Bognet, 980 F.3d at 349-50 (concluding that the plaintiffs’ Elections and Electors

 Clause claims “belong, if they belong to anyone, only to the Pennsylvania General

 Assembly”) (citation omitted).

           B. Plaintiffs Do Not Have Standing to Pursue Their Equal Protection,
              Due Process or Michigan Electoral Law Theories
      The equal protection, due process and Michigan Election Law theories (Counts

 II – IV) also rely on the allegations relating to the processing and tabulation of votes

 in Detroit. See Compl. ¶¶ 118-192, 206, 211, 213-228. Once again, Plaintiffs do

 not—and cannot—allege an actual, particularized injury in fact. They do not claim

 they were denied the right to vote; instead, they claim that the grant of the franchise

 to others, somehow infringed on their right to equal protection, due process and

 compliance with Michigan law. The apparent remedy for allowing the “wrong type




                                            16
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3570 Filed 12/22/20 Page 27 of 37




 of people” to vote, is to take away the vote from everyone. Setting aside just how

 absurd this theory is, it is clear that these Plaintiffs do not have standing to pursue it.

      Plaintiffs are alleging an “injury” identical to the injury supposedly incurred by

 every Michigan voter. Under Plaintiffs’ theory, the “effect” of an erroneously

 counted vote will proportionally impact every Michigan voter to the same

 mathematical degree. Because the approximately 5.5 million Michigan voters in the

 Presidential election suffer the identical incremental dilution, the alleged injury

 constitutes a quintessential generalized injury incapable of conferring standing.

 Federal courts have addressed this “novel” voter dilution claim, with each court

 finding the claim fails to constitute an injury in fact. See Paher v. Cegavske, 457 F.

 Supp. 3d 919, 926–27 (D. Nev. 2020); Martel v. Condos, No. 5:20-cv-131, –––

 F.Supp.3d ––––, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020); Am. Civil Rights

 Union v. Martinez-Rivera, 166 F. Supp. 3d 779, 789 (W.D. Tex. 2015). Numerous

 courts have also addressed the issue in the context of the post-election lawsuits filed

 in the “battleground” states, also concluding the plaintiffs lacked standing. See, e.g.,

 Bognet v. Pennsylvania, 980 F.3d at 352-60; Wood v. Raffensperger, 2020 WL

 6817513, at *5; Feehan v. Wisconsin, 2020 WL 7250219, at *8-10 ; Bowyer v.

 Ducey, 2020 WL 7238261 at *5-6; Georgia Republican Party v. Secy of State of

 Georgia, No. 20-14741, 2020 WL 7488181 (11th Cir. Dec. 21, 2020); Donald J.

 Trump for President, Inc. v. Boockvar, No. 4:20-CV-02078, 2020 WL 6821992, at



                                             17
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3571 Filed 12/22/20 Page 28 of 37




 *1 (M.D. Pa. Nov. 21, 2020), aff'd sub nom. Donald J. Trump for President, Inc. v.

 Pennsylvania, No. 20-3371, 2020 WL 7012522 (3d Cir. Nov. 27, 2020);

         This is not to say that a claim under the label of “voter dilution” can never be

 brought in federal court; but such claims can only survive with facts starkly different

 from the case at bar. First, voter dilution claims may be appropriate in cases of racial

 gerrymandering, where the legislature impermissibly relied on race when drawing

 legislative districts. See, e.g., United States v. Hays, 515 U.S. 737, 744–45 (1995).

 Second, voter dilution claims may proceed in apportionment cases, where un-

 updated legislative districts disfavor voters in specific districts merely due to the

 voter’s geographic location. See, e.g., Reynolds v. Sims, 377 U.S. 533 (1964).

 Neither theory provides any support for Plaintiffs’ claims. The injury in the colorable

 dilution claims is particularized to a specific group. In contrast to the specific class

 of minority voters in a racially gerrymandered district, or voters living in a growing

 but un-reapportioned district, the supposed dilution here is shared in proportion by

 every single Michigan voter. In alleging a generalized injury rather than an actual

 and particularized injury in fact, Plaintiffs lack standing.

    V.      The Complaint Should be Dismissed on its Lack of Merit
         The Complaint should also be dismissed because Plaintiffs’ legal theories are

 untenable. Plaintiffs’ equal protection, due process, and state law claims are

 predicated on their “voter dilution” theories. Equal protection voter dilution claims



                                            18
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3572 Filed 12/22/20 Page 29 of 37




 exist only under a narrow set of circumstances. See, e.g., Reynolds, 377 U.S. at 568

 (“Simply stated, an individual’s right to vote for state legislators is unconstitutionally

 impaired when its weight is in a substantial fashion diluted when compared with

 votes of citizens living in other parts of the State.”). In those unique cases, the

 plaintiffs can allege disparate treatment from similarly situated voters. See, e.g., id.

 at 537 (The plaintiffs alleging devalued voting power when compared to similarly

 situated voters in other parts of the state.).

        In contrast, the gravamen of Plaintiffs’ claim—that Michigan voters will have

 the value of their votes diluted—falls far wide of the mark. Plaintiffs allege breaches

 of the Michigan Election Code due to a lack of access provided to poll watchers, as

 well as a number of often hyper-localized violations of the Michigan Election Code.

 However, even if Plaintiffs successfully showed an impermissible lack of

 meaningful access for poll challengers, such a showing is plainly insufficient to

 prove fraudulent votes were actually counted. And with regard to the allegations of

 localized Election Code violations, the fundamental principle at issue is that “[t]he

 Constitution is not an election fraud statute.” Minn. Voters All. v. Ritchie, 720 F.3d

 1029, 1031 (8th Cir. 2013), quoting Bodine v. Elkhart Cnty. Election Bd., 788 F.2d

 1270, 1271 (7th Cir. 1986). No case supports the notion that the Equal Protection

 Clause of the U.S. Constitution can be turned into the weapon of oppression sought

 by Plaintiffs.



                                             19
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3573 Filed 12/22/20 Page 30 of 37




       The Michigan law claims fair no better. Plaintiffs allege violations of M.C.L.

 §§ 168.730, 168.733, 168.764a, 168.765a and 168.765(5) (all supposedly at the TCF

 Center) but for each claim either don’t understand the statute or rely on facts that

 have been rejected by Michigan courts, especially the Circuit Court, Court of

 Appeals and Supreme Court in Costantino.

       M.C.L. §§ 168.730 and 168.733 are statutory provisions allowing partisan

 challengers to observe the vote counting process. As the Costantino court concluded,

 Republican challengers were always in the TCF Center, and, as long as they were

 not yelling and causing disruptions (including by chanting “stop the vote”), they

 were allowed to observe the process in full compliance with the law. Even if the

 allegations were true, they could not possibly entitle Plaintiffs to any post-election

 remedy. The “remedy” is in the statute itself, and does not include

 disenfranchisement of all voters.

       M.C.L. § 168.765(5) relates to a deadline to post certain information relating

 to absentee ballots. Tellingly, as has been the case each time plaintiffs filed

 Complaints derived from the same allegations, the allegation is made “upon

 information and belief.” FAC ¶ 221. No plaintiff has ever presented an iota of

 evidence, let alone a claim not made “upon information and belief” about this issue.

 And, again, the “remedy” of disregarding the Constitution and throwing out




                                          20
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3574 Filed 12/22/20 Page 31 of 37




 thousands or millions of votes is not something that could possibly be available for

 an alleged violation of the deadline.

       M.C.L. § 168.764a provides that ballots received after 8:00 p.m. on election

 day cannot be counted. This allegation is also based “upon information and belief.”

 FAC ¶ 224. Obviously, an “information and belief” allegation is woefully deficient

 to obtain any relief, let alone the extraordinary relief Plaintiffs’ seek. And, even if

 Plaintiffs proved that some ballots received after the deadline were counted (they

 cannot), the “remedy” is not wholesale disenfranchisement.

       MCL § 168.765a provides for ballots to be duplicated under the supervision

 of inspectors (i.e., paid workers) from both major parties. Plaintiffs’ claim is based

 on their conflation of the role of ballot inspectors and ballot challengers. Plaintiffs’

 false claim about Republicans being excluded from the TCF Center, relates to

 challengers, not inspectors. There was a short period of time when excess overflow

 challengers of all parties were not able to enter the TCF Center until a challenger of

 their party left, but there was never a time when inspectors were disallowed. And,

 the “remedies” sought are not available even if Plaintiffs were correct.

       Plaintiffs bring false claims, ostensibly available to every Michigan voter in

 the event of any voting error, with the outrageous “remedy” being the rejection of

 hundreds of thousands, if not millions, of votes. As a district court recently held in

 one of the Trump election lawsuits brought in Pennsylvania, “[t]his Court has been



                                           21
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3575 Filed 12/22/20 Page 32 of 37




 unable to find any case in which a plaintiff has sought such a drastic remedy in the

 contest of an election, in terms of the sheer volume of votes asked to be invalidated.”

 Donald J. Trump for President, Inc. v. Boockvar, 2020 WL 6821992, at *1. Plaintiffs

 are asking for “relief” that would easily rank among the most momentous and most

 reviled legal decisions in U.S. history, joining the ranks of cases we know by

 shorthand, Dred Scott, the Civil Rights Cases, Plessy v. Ferguson, Breedlove, and

 Korematsu. 23 Even though Plaintiffs and their lawyers strongly desire to be on the

 wrong side of a reviled court decision, nothing they allege, or could allege, could

 possibly entitle them to that actual relief. They must be content with knowing that

 their filing of this lawsuit already puts them on the wrong side of history, even

 though the lawsuit cannot accomplish anything more than line the attorneys’ pockets

 with cash.




       23
          Dred Scott v. Sandford, 60 U.S. 393 (1857) (denying citizenship and basic
 rights for all black people, slave or free), superseded (1868); Civil Rights Cases, 109
 U.S. 3 (1883) (precluding Congress from outlawing racial discrimination); Plessy v.
 Ferguson, 163 U.S. 537 (1896) (affirming constitutionality of “separate but equal”
 segregation), overruled by Brown v. Bd. of Ed. of Topeka, Shawnee Cty., Kan., 347
 U.S. 483 (1954); Breedlove v. Suttles, 302 U.S. 277 (1937) (upholding poll taxes),
 overruled by Harper v. Virginia State Bd. of Elections, 383 U.S. 663 (1966);
 Korematsu v. United States, 323 U.S. 214 (1944) (affirming internment of American
 citizens of Japanese descent), abrogated by Trump v. Hawaii, 138 S. Ct. 2392
 (2018).

                                           22
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3576 Filed 12/22/20 Page 33 of 37




    VI.      Plaintiffs and their Counsel Should be Sanctioned
       28 U.S.C. § 1927 provides that any attorney “who so multiplies the

 proceedings in any case unreasonably and vexatiously may be required by the court

 to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably

 incurred because of such conduct.” Sanctions under § 1927 “are warranted when an

 attorney objectively “falls short of the obligations owed by a member of the bar to

 the court and which, as a result, causes additional expense to the opposing party.”

 Ruben v. Warren City Sch., 825 F.2d 977, 984 (6th Cir. 1987). They deter dilatory

 litigation practices and punish tactics that exceed zealous advocacy. See Jones v.

 Continental Corp., 789 F.2d 1225, 1230-31 (6th Cir. 1986); see also Thurmond v.

 Wayne Cty. Sheriff Dep't, 564 F. App'x 823, 834 (6th Cir. 2014) (Affirming § 1927

 where plaintiff “ignored opposing counsel’s reasonable requests to voluntarily

 withdraw the complaint, necessitating the filing of a motion to dismiss and motion

 for sanctions.”). Thus, the sanctioned attorney is required to personally satisfy the

 excess costs attributable to their conduct. See In re Ruben, 825 F.2d at 983.

       If sanctions are not deserved in this case, it is hard to imagine a case where

 they would be. Sidney Powell has stated that the courts have rejected her lawsuits

 “because the corruption goes deep and wide.”24 But, in truth, she filed lawsuits

 devoid of any factual or legal merit, hoping not to prevail but to damage democracy.


       24
            https://twitter.com/AKA_RealDirty/status/1338401580299681793.

                                          23
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3577 Filed 12/22/20 Page 34 of 37




 This Court correctly concluded that Plaintiffs have “nothing but speculation and

 conjecture” and that “this lawsuit seems to be less about achieving the relief

 Plaintiffs seek—as much of that relief is beyond the power of this Court—and more

 about the impact of their allegations on People's faith in the democratic process and

 their trust in our government.” King, 2020 WL 7134198, at *13.

       This lawsuit is part a dangerous attack on the integrity of the democratic

 process for the election of the President of the United States. Sidney Powell’s co-

 counsel L. Lin Wood has said on Twitter that “Georgia, Michigan, Arizona, Nevada,

 Wisconsin, Minnesota & Pennsylvania are states in which martial law should be

 imposed & machines/ballots seized.” Wood has said “[p]atriots are praying tonight

 that @realDonaldTrump will impose martial law in disputed states, seize voting

 machines for forensic examination, & appoint @SidneyPowell as special counsel to

 investigate election fraud.” And, he has said “[i]t is time for Chief Justice John

 Roberts to resign, admit his corruption & ask for forgiveness.”25



       25
          Greg Rohl, another attorney for the Plaintiffs in this case, and the only one
 admitted to the Eastern District of Michigan, has previously been sanctioned for
 filing a case which was deemed “frivolous from its inception” and ordered to pay
 over $200,000 in costs and attorneys fees. See DeGeorge v. Warheit, 276 Mich. App.
 587, 589, 741 N.W.2d 384 (2007). He was then held in criminal contempt and
 sentenced to jail—affirmed by the Court of Appeals—for attempting to transfer
 assets to evade payment. Id. The Court of Appeals noted that a bankruptcy court had
 concluded that Rohl “intended to hinder, delay and defraud … and create a sham
 transaction to prevent [a creditor] from reaching Rohl’s interest in his law firm
 through the appointment of a receiver.” Id. at 590.

                                          24
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3578 Filed 12/22/20 Page 35 of 37




       In a case involving the election of the President of the United States, the

 parties and their attorneys should be held to the highest standards of factual and legal

 due diligence; instead, they have raised false allegations and pursued unsupportable

 legal theories. Apparently, this frivolous lawsuit continues because it serves other,

 more nefarious, purposes. While the pending complaint cannot possibly result in

 meaningful relief, it does serve the purpose of conveying to the world the impression

 that something fraudulent occurred in Detroit’s vote count. This is not a legitimate

 lawsuit; it is a public relations and fundraising weapon being used to advance the

 false narrative that our democratic system is broken. Plaintiffs are trying to send the

 message that our democracy cannot be trusted. It is time for this Court to send a

 message back: lies and frivolous claims will not be tolerated. This abuse of our legal

 system deserves the strongest possible sanctions. For now, those sanctions should

 be under § 1927, later they should be under Rule 11.

                                    CONCLUSION
       WHEREFORE, for the foregoing reasons, the City of Detroit respectfully

 requests that this Court enter an Order dismissing Plaintiffs’ Complaint with

 prejudice and requiring Plaintiffs and their counsel to pay all costs and fees incurred

 by all Defendants and Intervenor-Defendants.

  December 22, 2020                      Respectfully submitted,

                                         FINK BRESSACK



                                           25
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3579 Filed 12/22/20 Page 36 of 37




                                    By: /s/ David H. Fink
                                    David H. Fink (P28235)
                                    Darryl Bressack (P67820)
                                    Nathan J. Fink (P75185)
                                    Attorneys for City of Detroit
                                    38500 Woodward Ave., Ste. 350
                                    Bloomfield Hills, MI 48304
                                    Tel: (248) 971-2500
                                    dfink@finkbressack.com
                                    dbressack@finkbressack.com
                                    nfin@finkbressack.com

                                    CITY OF DETROIT
                                    LAW DEPARTMENT
                                    Lawrence T. Garcia (P54890)
                                    James D. Noseda (P52563)
                                    Attorneys for City of Detroit
                                    2 Woodward Ave., 5th Floor
                                    Detroit, MI 48226
                                    Tel: (313) 237-5037
                                    garcial@detroitmi.goc
                                    nosej@detroitmi.gov




                                      26
Case 2:20-cv-13134-LVP-RSW ECF No. 73, PageID.3580 Filed 12/22/20 Page 37 of 37




                            CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 22, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using the ECF system, which will

 send notification of such filing to all attorneys of record registered for electronic

 filing.

                                               FINK BRESSACK

                                        By:    /s/ John L. Mack
                                               John L. Mack (P80710)
                                               38500 Woodward Ave., Ste. 350
                                               Bloomfield Hills, MI 48304
                                               Tel.: (248) 971-2500
                                               jmack@finkbressack.com




                                          27
Case 2:20-cv-13134-LVP-RSW ECF No. 73-1, PageID.3581 Filed 12/22/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL HAGGARD,
  CHARLES JAMES RITCHARD, JAMES
  DAVID HOOPER and DAREN WADE                   No. 2:20-cv-13134
  RUBINGH,
                                                Hon. Linda V. Parker
              Plaintiffs,
   v.

  GRETCHEN WHITMER, in her official
  capacity as Governor of the State of
  Michigan, JOCELYN BENSON, in her
  official capacity as Michigan Secretary of
  State and the Michigan BOARD OF STATE
  CANVASSERS,

             Defendants.

             THE CITY OF DETROIT’S MOTION TO DISMISS
                              AND
                   FOR AN AWARD OF SANCTIONS

                                Index of Exhibits

 Exhibit 1 – November 4, 2020 Opinion and Order in Donald J. Trump for President,
 Inc v. Secy’ of State

 Exhibit 2 – November 6, 2020 Opinion and Order in Stoddard v. City Elect Comm
 of the City of Detroit

 Exhibit 3 – December 4, 2020 Order in Donald J. Trump for President, Inc v. Secy’
 of State
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3582 Filed 12/22/20 Page 1 of 7




                        EXHIBIT 1
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3583 Filed 12/22/20 Page 2 of 7




                                  STATE OF MICHIGAN

                                    COURT OF CLAIMS



  DONALD J. TRUMP FOR PRESIDENT, INC.
  and ERIC OSTEGREN,                                     OPINION AND ORDER

                 Plaintiffs,

  v                                                      Case No. 20-000225-MZ

  JOCELYN BENSON, in her official capacity as            Hon. Cynthia Diane Stephens
  Secretary of State,

              Defendants.
  ___________________________/




        Pending before the Court are two motions. The first is plaintiffs’ November 4, 2020

 emergency motion for declaratory relief under MCR 2.605(D). For the reasons stated on the record

 and incorporated herein, the motion is DENIED. Also pending before the Court is the motion to

 intervene as a plaintiff filed by the Democratic National Committee. Because the relief requested

 by plaintiffs in this case will not issue, the Court DENIES as moot the motion to intervene.


        According to the allegations in plaintiffs’ complaint, plaintiff Eric Ostegren is a

 credentialed election challenger under MCL 168.730. Paragraph 2 of the complaint alleges that

 plaintiff Ostegren was “excluded from the counting board during the absent voter ballot review

 process.” The complaint does not specify when, where, or by whom plaintiff was excluded. Nor

 does the complaint provide any details about why the alleged exclusion occurred.




                                                -1-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3584 Filed 12/22/20 Page 3 of 7




        The complaint contains allegations concerning absent voter ballot drop-boxes. Plaintiffs

 allege that state law requires that ballot containers must be monitored by video surveillance.

 Plaintiff contends that election challengers must be given an opportunity to observe video of ballot

 drop-boxes with referencing the provision(s) of the statute that purportedly grant such access, .

 See MCL 168.761d(4)(c).


        Plaintiffs’ emergency motion asks the Court to order all counting and processing of

 absentee ballots to cease until an “election inspector” from each political party is allowed to be

 present at every absent voter counting board, and asks that this court require the Secretary of State

 to order the immediate segregation of all ballots that are not being inspected and monitored as

 required by law. Plaintiffs argue that the Secretary of State’s failure to act has undermined the

 rights of all Michigan voters. While the advocate at oral argument posited the prayer for relief as

 one to order “meaningful access” to the ballot tabulation process, plaintiffs have asked the Court

 to enter a preliminary injunction to enjoin the counting of ballots. A party requesting this

 “extraordinary and drastic use of judicial power” must convince the Court of the necessity of the

 relief based on the following factors:


        (1) the likelihood that the party seeking the injunction will prevail on the merits,
        (2) the danger that the party seeking the injunction will suffer irreparable harm if
        the injunction is not issued, (3) the risk that the party seeking the injunction would
        be harmed more by the absence of an injunction than the opposing party would be
        by the granting of the relief, and (4) the harm to the public interest if the injunction
        is issued. [Davis v Detroit Fin Review Team, 296 Mich App 568, 613; 821 NW2d
        896 (2012).]

        As stated on the record at the November 5, 2020 hearing, plaintiffs are not entitled to the

 extraordinary form of emergency relief they have requested.


              I.    SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS


                                                  -2-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3585 Filed 12/22/20 Page 4 of 7




                                        A. OSTEGREN CLAIM

          Plaintiff Ostegren avers that he was removed from an absent voter counting board. It is

 true that the Secretary of State has general supervisory control over the conduct of elections. See

 MCL 168.21; MCL 168.31. However, the day-to-day operation of an absent voter counting board

 is controlled by the pertinent city or township clerk. See MCL 168.764d. The complaint does not

 allege that the Secretary of State was a party to or had knowledge of, the alleged exclusion of

 plaintiff Ostegren from the unnamed absent voter counting board. Moreover, the Court notes that

 recent guidance from the Secretary of State, as was detailed in matter before this Court in Carra

 et al v Benson et al, Docket No. 20-000211-MZ, expressly advised local election officials to admit

 credentialed election challengers, provided that the challengers adhered to face-covering and

 social-distancing requirements. Thus, allegations regarding the purported conduct of an unknown

 local election official do not lend themselves to the issuance of a remedy against the Secretary of

 State.


                                      B. CONNARN AFFIDAVIT

          Plaintiffs have submitted what they refer to as “supplemental evidence” in support of their

 request for relief. The evidence consists of: (1) an affidavit from Jessica Connarn, a designated

 poll watcher; and (2) a photograph of a handwritten yellow sticky note. In her affidavit, Connarn

 avers that, when she was working as a poll watcher, she was contacted by an unnamed poll worker

 who was allegedly “being told by other hired poll workers at her table to change the date the ballot

 was received when entering ballots into the computer.” She avers that this unnamed poll worker

 later handed her a sticky note that says “entered receive date as 11/2/20 on 11/4/20.” Plaintiffs

 contend that this documentary evidence confirms that some unnamed persons engaged in




                                                  -3-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3586 Filed 12/22/20 Page 5 of 7




 fraudulent activity in order to count invalid absent voter ballots that were received after election

 day.


        This “supplemental evidence” is inadmissible as hearsay. The assertion that Connarn was

 informed by an unknown individual what “other hired poll workers at her table” had been told is

 inadmissible hearsay within hearsay, and plaintiffs have provided no hearsay exception for either

 level of hearsay that would warrant consideration of the evidence. See MRE 801(c). The note—

 which is vague and equivocal—is likewise hearsay. And again, plaintiffs have not presented an

 argument as to why the Court could consider the same, given the general prohibitions against

 hearsay evidence. See Ykimoff v Foote Mem Hosp, 285 Mich App 80, 105; 776 NW2d 114 (2009).

 Moreover, even overlooking the evidentiary issues, the Court notes that there are still no

 allegations implicating the Secretary of State’s general supervisory control over the conduct of

 elections. Rather, any alleged action would have been taken by some unknown individual at a

 polling location.


                                      C. BALLOT BOX VIDEOS

    It should be noted at the outset that the statute providing for video surveillance of drop boxes

 only applies to those boxes that were installed after October 1, 2020. See MCL 168.761d(2).

 There is no evidence in the record whether there are any boxes subject to this requirement, how

 many there are, or where they are. The plaintiffs have not cited any statutory authority that requires

 any video to be subject to review by election challengers. They have not presented this Court with

 any statute making the Secretary of State responsible for maintaining a database of such boxes.

 The clear language of the statute directs that “[t]he city or township clerk must use video

 monitoring of that drop box to ensure effective monitoring of that drop box.” MCL 168.761d(4)(c)

 Additionally, plaintiffs have not directed the Court’s attention to any authority directing the

                                                  -4-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3587 Filed 12/22/20 Page 6 of 7




 Secretary of State to segregate the ballots that come from such drop-boxes, thereby undermining

 plaintiffs’ request to have such ballots segregated from other ballots, and rendering it impossible

 for the Court to grant the requested relief against this defendant. Not only can the relief requested

 not issue against the Secretary of State, who is the only named defendant in this action, but the

 factual record does not support the relief requested. As a result, plaintiffs are unable to show a

 likelihood of success on the merits.


                                          II.   MOOTNESS

        Moreover, even if the requested relief could issue against the Secretary of State, the Court

 notes that the complaint and emergency motion were not filed until approximately 4:00 p.m. on

 November 4, 2020—despite being announced to various media outlets much earlier in the day. By

 the time this action was filed, the votes had largely been counted, and the counting is now

 complete.   Accordingly, and even assuming the requested relief were available against the

 Secretary of State—and overlooking the problems with the factual and evidentiary record noted

 above—the matter is now moot, as it is impossible to issue the requested relief. See Gleason v

 Kincaid, 323 Mich App 308, 314; 917 NW2d 685 (2018)


        IT IS HEREBY ORDERED that plaintiff’s November 4, 2020 emergency motion for

 declaratory judgment is DENIED.


        IT IS HEREBY FURTHER ORDERED that proposed intervenor’s motion to intervene is

 DENIED as MOOT.


        This is not a final order and it does not resolve the last pending claim or close the case.




                                                  -5-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-2, PageID.3588 Filed 12/22/20 Page 7 of 7




 November 6, 2020                           ____________________________________
                                            Cynthia Diane Stephens
                                            Judge, Court of Claims




                                      -6-
Case 2:20-cv-13134-LVP-RSW ECF No. 73-3, PageID.3589 Filed 12/22/20 Page 1 of 5




                   EXHIBIT 2
       Case 2:20-cv-13134-LVP-RSW ECF No. 73-3, PageID.3590 Filed 12/22/20 Page 2 of 5
 c
 o
w
c
x:
 o                                            STATE OF MICHIGAN
 5
 CD             IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE
_c
a
 03

2


2      Sarah Stoddard and
<      Election Integrity Fund,
00                                                                  Hon. Timothy M. Kenny
       V                                                            Case No. 20-01 4604-CZ
o
CM
o      City Election Commission of
CM
o>     The City of Detroit and
       Janice Winfrey, in her official
       Capacity as Detroit City Clerk and
       Chairperson of the City Election
C£     Commission, and
ID
       Wayne County Board of
o      Canvassers,
£
Z



3
o
o
UJ
Z
>.                                          OPINION & ORDER
<
£                                            At a session of this Court
ts                                           Held on: November 6, 2020
 CD
                                     In the Coleman A. Young Municipal Center
 CD                                        County of Wayne, Detroit, Ml
CD

2                                    PRESENT: Honorable Timothy M. Kenny
 >,
JO
                                              Chief Judge
 CO                                           Third Judicial Circuit Court of Michigan
O

UJ
                 Plaintiffs Sarah Stoddard and the Election Integrity Fund petition this Court for
o      preliminary injunctive relief seeking:
u_
LL
           1.    Defendants be required to retain all original and duplicate ballots and poll books.
o          2.    The Wayne County Board of Canvassers not certify the election results until both
>
                 Republican and Democratic party inspectors compare the duplicate ballots with

z                original ballots.
           3.    The Wayne County Board of Canvassers unseal all ballot containers and remove
o
UJ               all duplicate and original ballots for comparison purposes.

u_
           4.    The Court provide expedited discovery to plaintiffs, such as limited
N                interrogatories and depositions.
O
<fr                                                      1
o
CO
-tt-


o
o
CM
Case 2:20-cv-13134-LVP-RSW ECF No. 73-3, PageID.3591 Filed 12/22/20 Page 3 of 5




       When considering a petition for injunctive relief the Court must apply the
following four-prong test:
  1.   The likelihood the party seeking the injunction will prevail on the merits.
  2.   The danger the party seeking the injunction will suffer irreparable harm if the
       injunction is not granted.
  3.   The risk the party seeking the injunction would be harmed more by the absence
       of an injunction than the opposing party would be by the granting of the
       injunction.
  4.   The harm to the public interest if the injunction is issued. Davis v City of Detroit
       Financial Review Team, 296 Mich. App. 568, 613; 821 NW2d 896 (2012).


       In the Davis opinion, the Court also stated that injunctive relief "represents an
  extraordinary and drastic use of judicial power that should be employed sparingly and
  only with full conviction of its urgent necessity" Id at 612 fn 135, quoting Senior
  Accountants, Analysts & Appraisers Ass'n v. Detroit, 218 Mich. App. 263, 269; 553
  NW2d 679 (1996).


       When deciding whether injunctive relief is appropriate MCR 3.310 (A)(4)
  indicates that the plaintiff bears the burden of proving the preliminary injunction should
  be granted.


       Plaintiffs' pleadings do not persuade this Court that they are likely to prevail on
  the merits for several reasons. First, this Court believes plaintiffs misinterpret the
  required placement of major party inspectors at the absent voter counting board
  location. MCL 1 68.765a (1 0) states in part "At least one election inspector from each
  major political party must be present at the absent voter counting place. . ."   While
  plaintiffs contends the statutory section mandates there be a Republican and
  Democratic inspector at each table inside the room, the statute does not identify this
  requirement. This Court believes the plain language of the statute requires there be
  election inspectors at the TCF Center facility, the site of the absentee counting effort.


       Pursuant to MCL 168.73a the County chairs for Republican and Democratic
  parties were permitted and did submit names of absent voter counting board
  inspectors to the City of Detroit Clerk. Consistent with MCL 168.674, the Detroit City
  Clerk did make appointments of inspectors. Both Republican and Democratic
  inspectors were present throughout the absent voter counting board location.


       An affidavit supplied by Lawrence Garcia, Corporation Counsel for the City of
  Detroit, indicated he was present throughout the time of the counting of absentee



                                              2
Case 2:20-cv-13134-LVP-RSW ECF No. 73-3, PageID.3592 Filed 12/22/20 Page 4 of 5



 ballots at the TCF Center. Mr. Garcia indicated there were always Republican and
  Democratic inspectors there at the location. He also indicated he was unaware of any
  unresolved counting activity problems.


       By contrast, plaintiffs do not offer any affidavits or specific eyewitness evidence
 to substantiate their assertions. Plaintiffs merely assert in their verified complaint
  "Hundreds or thousands of ballots were duplicated solely by Democratic party
  inspectors and then counted." Plaintiffs' allegation is mere speculation.


       Plaintiffs' pleadings do not set forth a cause of action. They seek discovery in
  hopes of finding facts to establish a cause of action. Since there is no cause of action,
 the injunctive relief remedy is unavailable.       Terlecki v Stewart, 278 Mich. App. 644;
  754 NW2d 899 (2008).


       The Court must also consider whether plaintiffs will suffer irreparable harm.
  Irreparable harm requires "A particularized showing of concrete irreparable harm or
  injury in order to obtain a preliminary injunction." Michigan Coalition of State
  Employee Unions v Michigan Civil Service Commission, 465 Mich. 212, 225; 634
  NW2d 692, (2001).


       In Dunlap v City of Southfield, 54 Mich. App. 398, 403; 221 NW2d 237 (1974)
  the Michigan Court of Appeals stated "An injunction will not lie upon the mere
  apprehension of future injury or where the threatened injury is speculative or
  conjectural."


       In the present case, Plaintiffs allege that the preparation and submission of
  "duplicate ballots" for "false reads" without the presence of inspectors of both parties
  violates both state law, MCL 168.765a (10), and the Secretary of State election
  manual. However, Plaintiffs fail to identify the occurrence and scope of any alleged
  violation The only "substantive" allegation appears in paragraph 15 of the First
  Amended Complaint, where Plaintiffs' allege "on information and belief that hundreds
  or thousands of ballots have been impacted by this improper practice. Plaintiffs'
  Supplemental Motion fails to present any further specifics. In short, the motion is
  based upon speculation and conjecture. Absent any evidence of an improper
  practice, the Court cannot identify if this alleged violation occurred, and, if it did, the
  frequency of such violations. Consequently, Plaintiffs fail to move past mere
  apprehension of a future injury or to establish that a threatened injury is more than
  speculative or conjectural.




                                                3
Case 2:20-cv-13134-LVP-RSW ECF No. 73-3, PageID.3593 Filed 12/22/20 Page 5 of 5



       This Court finds that it is mere speculation by plaintiffs that hundreds or
 thousands of ballots have, in fact, been changed and presumably falsified. Even with
 this assertion, plaintiffs do have several other remedies available. Plaintiffs are
 entitled to bring their challenge to the Wayne County Board of Canvassers pursuant to
  MCL 168.801 et seq. and MCL 168.821 et seq. Additionally, plaintiffs can file for a
  recount of the vote if they believe the canvass of the votes suffers from fraud or
  mistake. MCL1 68.865-1 68.868. Thus, this Court cannot conclude that plaintiffs would
 experience irreparable harm if a preliminary injunction were not issued.


       Additionally, this Court must consider whether plaintiffs would be harmed more
  by the absence of injunctive relief than the defendants would be harmed with one.


       If this Court denied plaintiffs' request for injunctive relief, the statutory ability to
  seek relief from the Wayne County Board of Canvassers (MCL 168.801 et seq. and
  MCL 168.821 et seq.) and also through a recount (MCL 168.865-868) would be
  available. By contrast, injunctive relief granted in this case could potentially delay the
  counting of ballots in this County and therefore in the state. Such delays could
 jeopardize Detroit's, Wayne County's, and Michigan's ability to certify the election.
  This in turn could impede the ability of Michigan's elector's to participate in the
  Electoral College.


       Finally, the Court must consider the harm to the public interest. A delay in
  counting and finalizing the votes from the City of Detroit without any evidentiary basis
  for doing so, engenders a lack of confidence in the City of Detroit to conduct full and
  fair elections. The City of Detroit should not be harmed when there is no evidence to
  support accusations of voter fraud.


       Clearly, every legitimate vote should be counted. Plaintiffs contend this has not
  been done in the 2020 Presidential election. However, plaintiffs have made only a
  claim but have offered no evidence to support their assertions. Plaintiffs are unable to
  meet their burden for the relief sought and for the above-mentioned reasons, the
  plaintiffs' petition for injunctive relief is denied.


       It is so ordered.




November 6, 2020
Date                                                  Hon. Timothy $l. Kenpy       /
                                                      Chief Judge                /
                                                      Third Judicial Circuit Coupt of Michigan



                                                  4
Case 2:20-cv-13134-LVP-RSW ECF No. 73-4, PageID.3594 Filed 12/22/20 Page 1 of 3




                   EXHIBIT 3
    Case 2:20-cv-13134-LVP-RSW ECF No. 73-4, PageID.3595 Filed 12/22/20 Page 2 of 3




                                Court of Appeals, State of Michigan

                                                 ORDER
                                                                                 Stephen L. Borrello
    Donald J Trump for President Inc v Secretary of State                          Presiding Judge

    Docket Nos.    355378; 355397                                                Patrick M. Meter

    LC No.         2020-000225-MZ                                                Amy Ronayne Krause
                                                                                   Judges


                  The motions for immediate consideration are GRANTED.

               The motion to intervene filed by the City of Detroit is DENIED, without prejudice to
refiling the motion in the proceedings below should the City of Detroit still deem intervention necessary.

             The Democratic National Committee’s motion for leave to file amicus brief in Docket No.
355378 is GRANTED, and the brief received on December 3, 2020 is accepted for filing.

             The applications for leave to appeal are DENIED. However, the Democratic National
Committee shall retain its status as amicus curiae in the Court of Claims.

                 We respond to our dissenting colleague because his assertions are not supported by law
or by fact. As the defendant correctly points out, Michigan’s election results have been certified. Once
the election results have been certified, “[a] candidate for office who believes he or she is aggrieved on
account of fraud or mistake in the canvass or returns of the votes by the election inspectors may petition
for a recount of the votes cast for that office in any precinct or precincts as provided by in this chapter.”
MCL 168.862; see also MCL 168.847, MCL 168.867; MCL 168.879. Recounts are remedial in nature.
Attorney General v Board of State Canvassers, 318 Mich App 242, 252; 896 NW2d 485 (2016), lv den
500 Mich 917 (2016). “ ‘The purpose of a recount is to determine whether the results of the first count
of the ballots should stand or should be changed because of fraud or mistake in the canvass of the votes .
. . ’ ” Id., quoting Michigan Education Ass’n Political Action Committee v Secretary of State, 241 Mich
App 432, 440; 616 NW2d 234 (2000), lv den 463 Mich 997 (2001).

                Here, plaintiff filed its purportedly emergent application on November 6, 2020, but did
not perfect the filing until 11:21 p.m. on November 30, 2020, when it filed its brief in support. The
Wayne County Board of Canvassers certified the results of the November 3rd election on November 17,
2020, almost a full two weeks before plaintiff perfected the instant application. The Michigan Board of
State Canvassers certified the presidential election results on November 23, 2020, a full week before
plaintiff perfected its application. 1 Plaintiff does not address whether the certification of the election



1
  The Secretary of State represents that the Governor has sent Michigan’s official slate of presidential
electors to the United States Secretary of the Senate.
  Case 2:20-cv-13134-LVP-RSW ECF No. 73-4, PageID.3596 Filed 12/22/20 Page 3 of 3




result by the Board of State Canvassers had any impact on the viability of its suit below or on the
viability of the instant application.

                Perhaps the reason for plaintiff failing to discuss the impact of the certification is because
such action by the Michigan State Board of Canvassers clearly rendered plaintiff’s claims for relief
moot. The Michigan State Board of Canvassers’ certification of the presidential election results and the
legislative directive found in MCL 168.862, requires plaintiff to pursue its fraud allegations by way of a
recount of the ballots cast in Wayne County. Because plaintiff failed to follow the clear law in
Michigan relative to such matters, their action is moot. MCL 168.862.




                                                               _______________________________
                                                                Presiding Judge


Meter, J., would grant leave to appeal in each case, with the direction that the Clerk draw a random 3
judge panel to decide the cases within 3 days of filing of these orders, without oral argument.

The issue of mootness is more than the "elephant in the room". The issues are not moot because state
electors have not yet been seated, the Electoral College has not yet been assembled, and Congress has not
yet convened to consider whether to exercise its powers under Art.2, Sec. 1 and Am 20.

Further plaintiff’s prayer for segregation of absentee ballots has, on information, not yet been ordered by
defendant Secretary of State. Also, the right of plaintiff to election inspectors and to observe video of
ballot drop boxes is self-evident under state law, thus entitling plaintiff to, at the least, declaratory relief.




                                   December 4, 2020
